Citation Nr: 0118350	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 RO decision that denied 
a claim for service connection for an acquired psychiatric 
disorder, to include PTSD.


REMAND

In September 1999, the Board remanded this matter to the RO, 
in part, so that the RO could obtain all outstanding 
pertinent medical records from a VA medical facility 
Philadelphia, Pennsylvania.  At that time, the Board alluded 
to the importance of ensuring that all VA records were in the 
claims file, as records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board specifically requested that the RO obtain medical 
records from the mental health clinic at the Philadelphia VA 
Medical Center (VAMC) for the period from May 1996 to January 
1997 and from June 1998 to the present.  The RO obtained 
medical records VA treatment records from the Philadelphia VA 
Medical Center, dated from January 1997 to October 2000.  
However, treatment records from the earlier requested period 
were not obtained.  The Board also notes that the record 
contains a February 1999 facsimile cover page indicating that 
six pages were sent to the RO and the contents of those pages 
included a VA physician's opinion related to the veteran's 
claim of service connection for PTSD.  However, while the 
record contains two pages of that facsimile, the last four 
pages, including any opinion related to the veteran's claim 
for PTSD, are not of record.  Hence, all requested records 
have not been obtained and associated with the claims file.

As noted by the United States Court of Veterans Appeals, a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As the RO has not fully 
complied with the terms of the prior remand, another further 
remand of this matter is warranted, particularly given the 
need for further development, as indicated below.

In this case, the veteran alleges that he has current 
psychiatric disability (to include PTSD) that is the result 
of his active military service.  Pertinent to the question of 
whether service connection is warranted for a psychiatric 
disorder other than PTSD, the Board notes that while service 
medical records do not document any complaints, findings, 
diagnoses, or treatment of any psychiatric disorder, post-
service medical records reflect , several psychiatric 
diagnoses, to include schizophrenia, anxiety, depressive, a 
depressive disorder (not otherwise specified), and an 
adjustment reaction.  The veteran underwent VA examination in 
July 1995 and November 1998; however, neither examiner 
offered an opinion as to the medical nexus between any 
current psychiatric disability, except for PTSD, and the 
veteran's active military service.  The record includes no 
medical opinion as to the existence of a medical nexus 
between any current psychiatric disorder (other than PTSD) 
and the veteran's active military service.  In the prior 
remand, the Board specifically requested that the RO advise 
the veteran that medical evidence of a relationship between 
any such diagnosed disability and service was needed.  

The Board notes, however, that there was a significant change 
in the law subsequent to the Board's remand.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom; Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 (hereinafter the 
"Veterans Claims Assistance Act of 2000" or "Act"), or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.

In view of the foregoing, and under the circumstances of this 
case, the Board finds that, after associating with the claims 
file all outstanding pertinent medical records, the RO should 
arrange for the veteran to undergo VA examination to obtain a 
medical opinion as to the relationship, if any, between any 
current acquired psychiatric disorder (other than PTSD) and 
his active military service.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) sent to him concerning such 
examination.

While the matter is in remand status, and to ensure 
compliance with the Veterans Claims Assistance Act of 2000, 
the RO should also undertake any other indicated development 
and/or notification prior to readjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1. The RO should undertake all necessary 
development to obtain and associate 
with the claims all outstanding 
pertinent medical records, to 
specifically include treatment records 
from the Philadelphia VAMC for the 
period from May 1996 to January 1997, 
and from October 2000 to the present 
(include a copy of the entire 
facsimile sent to the RO in February 
1999, including a complete medical 
statement).  The RO should also obtain 
all outstanding pertinent medical 
records from any VA facility(ies) and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records to 
support his claim, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

2. After associating with the record all 
additional outstanding medical and 
other records received pursuant to the 
above-requested development, the RO 
should arrange for the veteran to 
undergo a comprehensive VA examination 
by an appropriate VA specialist to 
determine the current nature and 
etiology of any current psychiatric 
disability other than PTSD.  The 
complete claims folder, including a 
copy of this REMAND, must be furnished 
to, and be reviewed by, the physician 
designated to examine the veteran.  
All indicated tests and studies, to 
include psychological testing, should 
be accomplished, and all clinical 
findings should be reported in detail.  
After examination of the veteran and 
consideration of his pertinent 
history, the physician should identify 
all current psychiatric disability 
other than PTSD, and provide an 
opinion as to whether, with respect to 
each diagnosed disability, it is at 
least as likely as not that any such 
disability is the result of injury or 
disease incurred in or aggravated 
during the veteran's active military 
service.  The psychiatrist should also 
indicate whether it is at least as 
likely as not that any current 
acquired psychiatric disorder 
manifested itself to a compensable 
degree within one year of the 
veteran's separation from military 
service.  The typewritten report of 
examination must include all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claim's 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

6. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination.

7. If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claim's 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


